          Case 1:20-cr-00133-JSR Document 5 Filed 01/21/20 Page 1 of 2




Hon. Gabriel Gorenstein                                     January 21, 2020
United States Magistrate Judge                                   Page 2

Re:   United States v. Frederick Scheinin, 20 Mag. 651 (UA)

                                                      January 21, 2020
Via ECF

Honorable Gabriel Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re:    United States v. Frederick Scheinin, 20 Mag. 651 (UA)

Dear Judge Gorenstein:

       I write to update the Court on the status of the satisfaction of Mr. Scheinin’s
conditions of release and to respectfully request that the Court permit Mr.
Scheinin’s release today.

     Mr. Scheinin was presented before Magistrate Judge Parker on Friday,
January 17, 2020, and the Court ordered his release on the following conditions:

        A $100,000 personal recognizance bond, co-signed by two financially
        responsible individuals, travel limited to the Southern and Eastern
        Districts of New York, the surrender of travel documents with no
        new travel applications, strict pretrial supervision as directed by
        Pretrial Services, home detention with electronic monitoring, a ban
        on the possession of firearms, destructive devices or dangerous
        weapons, a ban on the possession of internet capable devices and
        internet access unless for employment purposes, computer
        monitoring of any devices required for employment, a ban on
        unsupervised contact with minors, access to social media, and
        possession of child pornography, and a requirement to reside at the
        home of Mr. Scheinin’s parents in Long Island.

       Earlier today, the two financially responsible individuals (Mr. Scheinin’s
parents) were interviewed and approved by the United States Attorney’s office. Mr.
Scheinin has been produced for release today. I have spoken with an officer in the
Location Monitoring Unit of the Pretrial Services office who informs me that the
Unit plans to visit Mr. Scheinin’s home on Thursday. They have also informed me
that they can put the electronic monitoring ankle bracelet on Mr. Scheinin this
afternoon.
         Case 1:20-cr-00133-JSR Document 5 Filed 01/21/20 Page 2 of 2




Hon. Gabriel Gorenstein                                     January 21, 2020
United States Magistrate Judge                                   Page 2

Re:   United States v. Frederick Scheinin, 20 Mag. 651 (UA)


       In light of these facts, we respectfully request that the Court permit Mr.
Scheinin to sign his bond and be released today. Mr. Scheinin has been incarcerated
since Thursday, January 16, 2020. Unfortunately, Pretrial Services was unable to
arrange the home visit today, but has spoken with Mr. Scheinin’s family and will
conduct the visit on Thursday. The defense submits that the signatures of his
family members on the $100,000 bond, combined with the attachment of the ankle
bracelet today and the home visit on Thursday, are sufficient to meet the standards
for Mr. Scheinin’s release. In consequence, we respectfully request that the Court
permit Mr. Scheinin to sign his bond and be released this afternoon.

       In light of the time of day, I respectfully request that someone in the Clerk’s
office notify us if Your Honor so-orders this letter so we can reach out to the
government and pretrial to arrange Mr. Scheinin’s signature and release.

      Thank you for your time and attention to this matter.

                                        Respectfully submitted,


                                        _______________________
                                        Tamara L. Giwa
                                        Assistant Federal Defender
                                        212-417-8719


                                 SO ORDERED:

                                 ____________________________________
                                 HONORABLE GABRIEL GORENSTEIN
                                 United States Magistrate Judge



CC:   AUSA Nicholas Chiuchiolo (via email)
      Pretrial Officer John Moscato (via email)
